Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 17/371913
    
        
            
                                
            
        
    

Parent Data17371913, filed 07/09/2021 is a continuation of 16665571, filed 10/28/2019 ,now U.S. Patent #11093500

1.	Claims presented for examination: 1-20

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 07/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,093,500 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications deal with the same concept which including determining a query scheme, receiving a query request form a requesting entity that indicates access to a subset of a plurality of records in a database system; generating query cost data based on the subset of the plurality of records by utilizing the query pricing scheme; and transmitting the query cost data to the requesting entity.  The differences are, the 500 include additional limitations generating minimum query cost compliance data for the query request based on the minimum query cost rule, wherein generating the minimum query cost compliance data include: determining running query cost data for at least one previously query request received from the requesting entity; and calculating potential query cost data based on a summation of the running query cost data and the query cost data generated for the query request, wherein generating the minimum query cost compliance data is based on determining whether the potential query cost data complies with the minimum query cost rule; wherein the minimum query cost compliance data indicates the potential query cost data complies with the minimum query cost rule; generating a query result based on facilitating execution of the query request by executing at least one query function of the query request against a data base system; transmitting the query result to the requesting entity; accessing a query request cache to determining at least one previous query result for requesting entity, wherein at least one previously query request by executing at least one query function of the at least previously query request against the database system; and transmitting the at least one previous query result to the requesting entity; wherein the minimum query cost compliance data indicates the potential query cost data does not comply with the minimum query cost rule: caching the query request in the query request cache for the requesting entity.  One ordinary skill in the art would be able to remove the additional limitations in 500 to arrive the same invention as claimed.

4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending application 17/150,415. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications deal with the same concept which including determining a query scheme, receiving a query request form a requesting entity that indicates access to a subset of a plurality of records in a database system; generating query cost data based on the subset of the plurality of records by utilizing the query pricing scheme; and transmitting the query cost data to the requesting entity.  The differences are, the copending includes additional limitations generating maximum query cost compliance data based on determining whether the query cost data complies with the maximum query cost ruleset, wherein generating the maximum query cost compliance data include: identifying at least one of the set of query function types corresponding to at least one query function of the query; identifying at least one of the set of query function-based query cost rules corresponding to the at least one of the set of query function types; and determining whether the query cost data complies with the at least one of the set of query function-based query cost rules; when the maximum query cost compliance data indicates the query cost data complies with the maximum query cost result set: generating a query result based on facilitating execution of the query executing at least one query function of the query against a database system; and transmitting the query result to the requesting entity; when the maximum query cost compliance data indicates the query cost data does not comply with the maximum query cost ruleset: forgoing transmission of the query result to the requesting entity.  One ordinary skill in the art would be able to remove the additional limitations in 500 to arrive the same invention as claimed.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-2, 4-5, 10-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) determining a query pricing scheme; receiving a query request from a requesting entity that indicates access to a subset of a plurality of records in a database system; generating a query cost data based on the subset of the plurality of records by utilizing the query pricing scheme; and transmitting the query cost data to the requesting entity. This judicial exception is not integrated into a practical application because the claim language directs high level concept of generalization. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims language does not include additional limitations such disclosed in claims 3, 6 and 9.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041. The examiner can normally be reached Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/Primary Examiner, Art Unit 2154